Appellate Case: 22-9518     Document: 010110752069      Date Filed: 10/12/2022 Page: 1
                                                                           FILED
                                                              United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                     October 12, 2022
                              FOR THE TENTH CIRCUIT
                          _________________________________ Christopher M. Wolpert
                                                                       Clerk of Court
  ALAN JOVANY HIDALGO-NUNEZ,

        Petitioner,

  v.                                                          No. 22-9518
                                                          (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

       Petitioner Alan Jovany Hidalgo-Nunez’s case appears before us on a petition for

 review from the Board of Immigration Appeals (BIA).            The BIA affirmed the

 immigration judge’s decision to deny Petitioner withholding of removal and protection

 under the United Nations Convention Against Torture (CAT). Petitioner asks us to

 review the BIA’s disposition of his case. Exercising jurisdiction pursuant to 8 U.S.C.

 § 1252(a)(1), we deny the petition.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
                                               1
Appellate Case: 22-9518    Document: 010110752069        Date Filed: 10/12/2022    Page: 2



                                                I.

       The facts of this case are reflected in Petitioner’s written statements and oral

 testimony, both of which the immigration judge found credible. Petitioner is a Mexican

 citizen from the town of Neuva Italia in Michoacan. Petitioner’s extended family have

 been subject to several violent incidents at the hands of drug cartels in Neuva Italia.

 In November 2006, the Los Zetas drug cartel extorted members of Petitioner’s family

 and threatened to kidnap one of his cousins if they refused the cartel’s demands for

 money. The family, however, was unable to pay. The cartel kidnapped Petitioner’s

 cousin and he was never seen again. Years after the first incident, in 2015, Petitioner’s

 cousin was kidnapped and murdered by another drug cartel operating in Neuva Italia,

 the Knights Templar, after Petitioner’s uncle refused to pay them protection money.

 About 5 months after his cousin’s murder, the Knights Templar murdered Petitioner’s

 uncle as well.

       Meanwhile, in 2006, Petitioner’s immediate family decided to leave Neuva

 Italia. In December 2006, Petitioner, who was 14 years-old at the time, unlawfully

 entered the United States with his parents and siblings. Petitioner then lived an

 unobtrusive life in the United States for over a decade—until a September 2017 arrest

 for driving under the influence attracted the attention of the Department of Homeland

 Security (DHS). DHS filed a Notice to Appear (NTA) and initiated the present removal

 proceedings. Thereafter, Petitioner appeared before an immigration judge with counsel

 and admitted the factual allegations articulated in the NTA and conceded its charges.

 Petitioner then applied for relief in the form of withholding of removal and protection

                                                2
Appellate Case: 22-9518    Document: 010110752069         Date Filed: 10/12/2022    Page: 3



 under the CAT. Through written submissions and oral testimony, Petitioner sought to

 establish his eligibility for withholding of removal on the basis of his membership in a

 particular social group (PSG)—“the Hidalgo-Nunez family.” Petitioner argued his

 familial ties qualified as a PSG because of kidnapping and disappearance of his cousin

 at the hands of the Zetas and because his uncle and other cousin had been murdered by

 the Knights Templar.

       The immigration judge considered Petitioner’s submissions and testimony and

 rejected his application. The immigration judge explained in an oral decision that

 Petitioner “ha[d] not shown that it is more likely than not that he would be persecuted

 on account of a protected ground.” The immigration judge noted that Petitioner had

 numerous relatives still living in Neuva Italia “and there has been no evidence that they

 have been harmed because of the family relationship since the uncle and the cousin

 were killed.” The immigration judge also emphasized Petitioner’s testimony that he

 feared being targeted because he had returned from the United States and might be

 perceived as having money. The immigration judge explained that “[f]ear of being

 kidnapped or robbed by gang members for monetary gain is not connected to a

 protected ground.” The immigration judge therefore concluded that Petitioner had

 failed to demonstrate a history of past persecution or a likelihood of future persecution.

       As for relief under the CAT, the immigration judge concluded that no evidence

 in the record supported the conclusion that Petitioner “would be singled out for

 torture.” Because there was no evidence that Petitioner had ever been tortured in

 Mexico, the immigration judge considered the circumstances of Petitioner’s similarly

                                                3
Appellate Case: 22-9518    Document: 010110752069        Date Filed: 10/12/2022   Page: 4



 situated relatives and the Mexican government’s efforts to combat the drug cartels.

 Petitioner appealed the immigration judge’s decision to the BIA.         In a decision

 rendered by a single judge, the BIA affirmed the immigration judge’s decision “for the

 reasons articulated in the Oral Decision of the Immigration Judge.” This petition for

 review followed. Petitioner challenges the BIA’s denial of both his application for

 withholding of removal and relief under the CAT.

                                           II.

       When, as here, the BIA affirmed the immigration judge’s decision in an order

 issued by a single judge, “we review the BIA’s decision as the final agency

 determination and limit our review to issues specifically addressed therein.” Diallo v.

 Gonzales, 447 F.3d 1274, 1279 (10th Cir. 2006). We are not, however, “precluded

 from consulting the IJ’s more complete explanation of those same grounds” in order

 “to understand the grounds provided by the BIA.” Uanreroro v. Gonzales, 443 F.3d

 1197, 1204 (10th Cir. 2006). “[R]esort to the IJ’s decision is appropriate in situations

 where the BIA incorporates the IJ’s rationale or a summary of its reasoning.” Diallo,

 447 F.3d at 1279 (citing Uanreroro, 443 F.3d at 1204).

       “We review the BIA’s legal determinations de novo, and its findings of fact

 under a substantial-evidence standard.” Niang v. Gonzales, 422 F.3d 1187, 1196 (10th

 Cir. 2005) (citing Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir. 2003)). “Under

 that test, our duty is to guarantee that factual determinations are supported by

 reasonable, substantial and probative evidence considering the record as a whole.”

 Elzour, 378 F.3d at 1150 (citation omitted). “The BIA’s findings of fact are conclusive

                                                 4
Appellate Case: 22-9518    Document: 010110752069        Date Filed: 10/12/2022    Page: 5



 unless the record demonstrates that any reasonable adjudicator would be compelled to

 conclude to the contrary.” Niang, 422 F.3d at 1196 (quoting Yuk v. Ashcroft, 355 F.3d

 1222, 1233 (10th Cir. 2004)).

                                           III.

       Petitioner first challenges the BIA’s resolution of his application for

 withholding of removal. Withholding of removal is a form of relief from deportation

 that prevents the Government from removing “an alien to a country if the Attorney

 General decides that the alien’s life or freedom would be threatened in that country

 because of the alien’s race, religion, nationality, membership in a particular social

 group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A).

       To be eligible for withholding of removal, Petitioner “must ‘establish a clear

 probability of persecution in that country on the basis of race, religion, nationality,

 membership in a particular social group, or political opinion.’” Matumona v. Barr,

 945 F.3d 1294, 1304 (10th Cir. 2019) (quoting Elzour, 378 F.3d at 1149). As relevant

 here, a family can qualify as a PSG—so long as an applicant can demonstrate the

 necessary “nexus” between the familial tie and the persecution. See Hueso-Choto v.

 Garland, No. 21-9542, 2022 WL 128573, at *2 (10th Cir. Jan. 14, 2022); Matter of L-

 E-A-, 27 I. & N. Dec. 40 (BIA 2017). The Code of Federal Regulations presumes an

 applicant will suffer future persecution if they are found to have suffered past

 persecution, subject to certain exceptions. 8 C.F.R. § 1208.16(b)(1)(i). Even in the

 absence of the presumption, however, an applicant can still establish his eligibility for

 withholding of removal “by a showing that ‘it is more likely than not that the alien

                                                  5
Appellate Case: 22-9518     Document: 010110752069        Date Filed: 10/12/2022     Page: 6



 would be subject to persecution on one of the specified grounds’ upon returning to

 [his] country of origin.” Tulengkey v. Gonzales, 425 F.3d 1277, 1280 (10th Cir. 2005)

 (quoting INS v. Stevic, 467 U.S. 407, 429–30 (1984)). We define persecution as

 “requir[ing] the ‘infliction of suffering or harm upon those who differ (in race, religion,

 or political opinion) in a way regarded as offensive’ and requir[ing] ‘more than just

 restrictions or threats to life and liberty.’” Woldemeskel v. INS, 257 F.3d 1185, 1188

 (10th Cir. 2001) (quoting Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)).

        Petitioner challenges the BIA’s conclusion that he is ineligible for withholding

 of removal. Because the BIA concluded Petitioner had not shown a history of past

 persecution, Petitioner did not benefit from the regulatory presumption in favor of

 future persecution. Petitioner does not contest that determination and instead focuses

 his arguments on whether he can establish a likelihood of future persecution. To that

 effect, Petitioner argues the BIA erred by failing to take Petitioner’s fear of harm from

 the Knights Templar, as well as the immediacy of that threat, into account. According

 to Petitioner, the timing of his cousin’s and uncle’s murder demonstrates the

 immediacy of the threat he would face if he returned to Neuva Italia. But substantial

 evidence supports the BIA’s decision. The record shows that although Petitioner’s

 family received threats before his uncle and cousin were murdered by the Knights

 Templar, there was a significant delay between the threats and the first murder, as well

 as between the two murders themselves. Petitioner acknowledges this, admitting that

 “Petitioner’s uncle, who failed to pay the Knights Templar protection money, was

 eventually killed by that same organization.” Br. of Pet’r 7 (emphasis added). Further,

                                                 6
Appellate Case: 22-9518    Document: 010110752069         Date Filed: 10/12/2022    Page: 7



 even though Petitioner also testified that his family members have continued to receive

 threats from the Knights Templar, nothing in the record shows that “they are so

 immediate and menacing as to cause significant suffering or harm in themselves.”

 Vatulev v. Ashcroft, 354 F.3d 1207, 1210 (10th Cir. 2003) (citing Mendez-Gutirrez v.

 Ashcroft, 340 F.3d 865, 869 n.6 (9th Cir. 2003)).

       Petitioner next argues the BIA erred in concluding “that the harm suffered by

 Petitioner, his family, and his fear of future persecution was not on account of his

 family ties.”   Br. of Pet’r 8.    Without meaningfully specifying more, Petitioner

 contends there is “overwhelming evidence demonstrat[ing] that Petitioner’s family is

 still receiving direct threats by several gang members precisely because of their

 membership in the Family.” Id. The record only reflects three incidents of violence

 carried out against Petitioner’s family: the 2006 disappearance of Petitioner’s cousin

 and the 2015 murders of Petitioner’s uncle and other cousin.           As noted above,

 Petitioner testified that his relatives in Neuva Italia have continued to receive threats,

 but did not describe them in any detail. Significantly, Petitioner indicated that he was

 afraid that he would be targeted because he had returned from the United States and

 would be perceived as having money. Collectively, these facts fail to demonstrate the

 necessary “nexus” between the persecution and the family ties, which “is not

 established simply because a particular social group of family members exists and the

 family members experience harm.” Matter of L-E-A-, 27 I. & N. Dec. at 45. We note

 the fact that the incidents of significant gang violence perpetrated against members of

 Petitioner’s family occurred almost a decade apart and were committed by two

                                                7
Appellate Case: 22-9518   Document: 010110752069        Date Filed: 10/12/2022    Page: 8



 different criminal organizations. Based on all of these considerations, we believe the

 facts of this record show that substantial evidence supported the BIA’s decision and

 that Petitioner has “failed to show that his family suffered the attacks because they

 were members of his family, rather than because the perpetrators were criminals who

 simply sought money and property.” Saucedo-Miranda v. Barr, 785 F. App’x 586, 590

 (10th Cir. 2019) (unpublished).

       Petitioner also points us to a decision from the Ninth Circuit, J.R. v. Barr, 975

 F.3d 778 (9th Cir. 2020), which he believes presents analogous circumstances to his

 and counsels in favor of reversing the BIA’s decision. We disagree. Although the

 Ninth Circuit reversed the BIA in J.R., it did so based on more significant evidence of

 personal harm than Petitioner presented here. For instance, the Petitioner in J.R. had

 been shot seven times and had two of his fingers cut off by gang members. 975 F.3d

 at 784. We have previously relied on significant factual differences in the level of

 future harm presented in cases to distinguish opinions in this context and believe the

 facts of J.R. are sufficiently distinct from those before us to discount it without

 inquiring further.   See Lopez v. Barr, 773 F. App’x 459, 462 (10th Cir. 2019)

 (unpublished).   In sum, the BIA’s decision to reject Petitioner’s application for

 withholding of removal was supported by substantial evidence and none of Petitioner’s

 arguments “demonstrate[] that any reasonable adjudicator would be compelled to

 conclude to the contrary.” Niang, 422 F.3d at 1196 (citation omitted).

       Petitioner’s second and final challenge is to the BIA’s rejection of his

 application for relief under the CAT. “To receive the protections of the CAT, an

                                               8
Appellate Case: 22-9518    Document: 010110752069        Date Filed: 10/12/2022    Page: 9



 applicant must demonstrate ‘it is more likely than not that he or she would be tortured

 if removed to the proposed country of removal.’” Ritonga v. Holder, 633 F.3d 971,

 978 (10th Cir. 2011) (quoting 8 C.F.R. § 1208.16(c)(2)). Unlike claims for withholding

 of removal, “there is no requirement that the petitioner[] show that torture will occur

 on account of a statutorily protected ground.” Cruz-Funez v. Gonzales, 406 F.3d 1187,

 1192 (10th Cir. 2005). Instead, an applicant need only show that he “would be [subject

 to treatment] so severe as to constitute torture.” Ritonga, 633 F.3d at 978 (citing

 Elzour, 378 F.3d at 1150). That torture must be “by a public official, or at the

 instigation or with acquiescence of such an official.” Cruz-Funez, 406 F.3d at 1192

 (quoting Matter of G-A-, 23 I. & N. Dec. 366, 367 (BIA 2002) (en banc) (citations

 omitted)). “Acquiescence of a public official requires that the public official, prior to

 the activity constituting torture, have awareness of such activity and thereafter breach

 his or her legal responsibility to intervene to prevent such activity. Such awareness

 requires a finding of either actual knowledge or willful blindness.”           8 C.F.R.

 § 1208.18(a)(7).

       Petitioner contends that the BIA erred when it concluded that Petitioner failed

 to show he would more likely than not be tortured with the acquiescence of a public

 official if he is returned to Mexico.     According to Petitioner, the BIA “ignored

 substantial evidence” of his fear of the Knights Templar and failed to give proper

 weight to the country conditions reports in the record. Br. of Pet’r 12. The immigration

 judge concluded, however, that Petitioner failed to show it was more likely than not

 that he would be tortured in Mexico because many of his similarly situated relatives

                                                9
Appellate Case: 22-9518    Document: 010110752069          Date Filed: 10/12/2022   Page: 10



  continue to live in Mexico without being tortured.         The immigration judge also

  considered the country conditions report supplied by Petitioner and concluded that the

  Mexican government’s efforts to combat crime precluded a finding of acquiescence.

        We have reviewed Petitioner’s arguments and the record on appeal. While

  Petitioner presented evidence “show[ing] human rights abuses committed in the

  country of Mexico,” without more, “pervasive violence in an applicant’s country

  generally is insufficient to demonstrate the applicant is more likely than not to be

  tortured upon returning there.” Escobar-Hernandez v. Barr, 940 F.3d 1358, 1362 (10th

  Cir. 2019) (citation omitted). Further, “[t]he BIA’s findings of fact are conclusive

  unless the record demonstrates that any reasonable adjudicator would be compelled to

  conclude to the contrary.” Niang, 422 F.3d at 1196 (citation omitted); Nasrallah v.

  Barr, 140 S. Ct. 1683, 1692 (2020) (citations omitted). We cannot conclude that

  Petitioner has met that standard based on this record.

                                            IV.

        For the foregoing reasons, we DENY the petition for review.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




                                                  10